DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest identified prior art is Applicant’s own US Pat. No. 9,492,083 B2 which fails to teach or render obvious: “calculate laser speckle contrast values at any pixel in any acquired image frame using data from the said pixel and the said pixel’s adjacent spatial and temporal neighborhood comprising one or more additional pixels in the same said any acquired frame and corresponding pixels from a predetermined number of adjacent previously acquired frames, wherein data from said any acquired image frame is also used to calculate second laser speckle contrast values for at least one subsequently acquired image frame.” No other prior art on the record teaches these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK D REMALY/Primary Examiner, Art Unit 3793